Exhibit 10.8

AMENDED AND RESTATED SERVICES AGREEMENT

THIS AMENDED AND RESTATED SERVICES AGREEMENT (the “Agreement”) originally
entered into as of this 9th day of August, 2007, and further amended as of
November 14, 2008, is between the Federal Home Loan Bank of Atlanta (the “Bank”)
and SJG Financial Consultants, LLC, a Georgia limited liability company
(“Contractor”).

WHEREAS, the parties entered into that certain Services Agreement, dated as of
April 23, 2007 (the “Original Services Agreement”), and the parties now wish to
amend and restate the Original Services Agreement, together with the
Indemnification Agreement, dated as of April 23, 2007 (“Indemnification
Agreement”), among the Bank, Contractor and Steven J. Goldstein (“Goldstein”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Bank and Contractor hereby agree as
follows:

 

1. Engagement

Subject to the terms and conditions of this Agreement, the Bank hereby engages
Contractor to perform the Services (defined below), and Contractor hereby
accepts such engagement. Contractor’s relationship with the Bank will be
strictly that of an independent contractor. Nothing in this Agreement should be
construed to create a partnership, joint venture, employer-employee
relationship, or promise of any future employment by the Bank or any affiliate
thereof. Contractor is not the agent of the Bank and is not authorized to make
any representation, contract, or commitment on behalf of the Bank except as is
necessary in order for him to perform the Services. Contractor will not be
entitled to any of the benefits or forms of compensation which the Bank may make
available to its employees, including but not limited to bonuses, insurance,
profit-sharing or retirement benefits, social security benefits, paid vacations
or paid sick leave.

 

2. Scope of Services

Subject to the provisions of this Agreement, Contractor shall assign one of its
employees, Goldstein, to perform the usual and customary duties of chief
financial officer, and such other assignments as may be given to him by the
president and chief executive officer of the Bank from time to time (the
“Services”). Goldstein will report directly to the president and chief executive
officer of the Bank. During the term of this Agreement, Contractor shall cause
Goldstein to devote as much of his productive time, energy and abilities to the
performance of the Services as is necessary for the performance of such Services
in a timely and productive manner. The parties further expect that Goldstein
will conduct most of the Services at the principal office of the Bank.
Contractor agrees to cause Goldstein to behave in a responsible and professional
manner at all times while performing the Services under this Agreement. The
parties hereby agree and acknowledge that Goldstein shall be the only employee
of Contractor that is authorized by the parties to perform the Services on
behalf of the Contractor hereunder.

 

1



--------------------------------------------------------------------------------

3. Compensation; Taxes

(a) The Bank shall pay Contractor $394,000 per year for the year beginning
January 1, 2008, in twelve equal monthly installments (each such monthly
installment, the “Base Fee”), for the Services provided to the Bank under this
Agreement. The Base Fee may be amended at any time in writing by mutual
agreement of the parties.

(b) The Contractor also shall be eligible to receive, in the Bank’s discretion,
each calendar year, an incentive fee (“Incentive Fee”), determined as a
percentage of the Base Fee paid to the Contractor for the immediately preceding
calendar year, in an amount up to the maximum annual incentive compensation
award opportunity available to an executive vice president of the Bank under the
Bank’s Executive Incentive Compensation Plan for such immediately preceding
calendar year.

(c) Contractor shall send the Bank an invoice for its Base Fee and expenses
provided hereunder for the immediately preceding calendar month by the 15th day
of the following calendar month. Contractor’s failure to send the Bank an
invoice by such date shall not relieve the Bank of its obligation to pay
Contractor for its performance of the Services. The Bank shall pay the invoice
by the end of the calendar month in which such invoice is received.

(d) Contractor understands and agrees that, as an independent contractor, it is
solely responsible for all taxes and other costs and expenses attributable to
the compensation payable to and the Services provided by it under this
Agreement. Contractor understands and agrees that it is obligated to pay
federal, state and local income tax, if any, due on any monies paid to it
pursuant to this Agreement, and Contractor represents that it has taken and will
take any and all actions required to comply with all applicable federal, state
and local laws pertaining to the same.

 

4. Equipment and Expenses

(a) The Bank shall supply Contractor with the equipment and support reasonably
necessary to perform the Services under this Agreement, including office space
for Goldstein at the Bank’s principal office and access to facsimile, telephone,
and internet services at such location.

(b) The Bank shall reimburse Contractor for reasonable and documented expenses
incurred by Contractor in the performance of the Services, in accordance with
the Bank’s normal policies and procedures. Contractor shall not be reimbursed
for meal costs while performing the Services at the Bank’s principal office,
commuting costs or other expenses associated with the normal performance of the
Services at the Bank’s principal office on a daily basis.

 

5. Representations and Warranties of Contractor

(a) Contractor represents that it shall have control over the means of providing
the Services identified herein. Contractor agrees to accept exclusive liability
for complying with all applicable state and federal laws governing self-employed
individuals and employers, including but not limited to obligations such as
payment and withholding of taxes, social security,

 

2



--------------------------------------------------------------------------------

disability, workers’ compensation insurance, and other contributions based on
fees paid to Contractor under this Agreement. Contractor agrees to provide to
the Bank a certificate of workers’ compensation insurance or confirmation of
exemption.

(b) Contractor commits to perform, and to cause Goldstein to perform, the
Services ethically and honestly and in a competent and efficient manner using
their best efforts to accomplish the objectives of the Bank. Contractor agrees
to perform, and to cause Goldstein to perform, all Services in strict compliance
with any and all applicable federal, state, and local laws, regulations and
guidelines known to Contractor, and in accordance with any other relevant
professional or other standards known to Contractor. Contractor agrees, and
agrees to cause Goldstein, to act ethically and honestly with respect to reports
and documents that the Bank files with, or submits to, the United States
Securities and Exchange Commission, and other regulatory filings and public
communications, for which preparation Contractor or Goldstein is involved with,
or supervises, on behalf of the Bank.

 

6. Conflicts of Interest

(a) Contractor represents that it has advised the Bank in writing prior to the
date of signing this Agreement of any of its or Goldstein’s relationship with
any third parties, including members and competitors of the Bank, or other legal
obstacles that would present a conflict of interest with Contractor’s or
Goldstein’s performance of the Services, or which would prevent Contractor or
Goldstein from carrying out the terms of this Agreement. Contractor affirms that
it shall, and it shall cause Goldstein to, advise the Bank of any such conflicts
of interest, legal or ethical obstacles or other violations of this Agreement
that arise during the term of this Agreement. In such event, the Bank shall have
the option to terminate this Agreement without further liability to Contractor
other than the obligation to pay for Services actually rendered as of the date
of such termination. Contractor further agrees to refrain from making any
recommendations or taking any actions that would elevate its interests, or the
interests of any client, over the interests of the Bank.

(b) During the term of his appointment as an officer of the Bank, Goldstein
agrees to comply with the provisions of the Bank’s Code of Conduct, subject to
any exceptions or waivers granted thereunder in accordance therewith.

 

7. Term and Termination

(a) The term of this Agreement shall begin on April 23, 2007, and continue until
April 23, 2008, unless earlier terminated as provided for herein, and shall be
automatically extended for additional one-year terms (the “Term”), on April 23
of each year, unless either party gives notice, in writing, to the other party
prior to such renewal date that it does not wish to extend such Term.

(b) The Bank may terminate this Agreement at any time prior to the end of the
Term by giving written notice to Contractor. If this Agreement is terminated by
the Bank, the Bank shall have no continuing financial obligation to Contractor
other than (i) to pay the Base Fee for Services actually performed by Contractor
through the date of termination to the extent not theretofore paid; and (ii) to
reimburse Contractor for any expenses incurred by Contractor in accordance with
the provisions of this Agreement (collectively, the “Accrued Obligations”).

 

3



--------------------------------------------------------------------------------

(c) Contractor may terminate this Agreement at any time prior to the end of the
Term for any reason by giving written notice to the Bank. If Contractor
terminates this Agreement, or if the Agreement is not renewed or extended at the
end of the Term, the Bank shall have no continuing financial obligation to
Contractor other than to pay the Accrued Obligations.

 

8. Right of Review

During the Term, and for a period of one year after the termination of this
Agreement for any reason whatsoever, the Bank and/or its representatives at
reasonable times agreed to by Contractor, and upon reasonable written notice to
Contractor, shall have the right to review all contracts, correspondence, books,
accounts, files, and records of Contractor directly relating to Contractor’s
performance of the Services or the compensation he received therefore.

 

9. Indemnification of the Bank

(a) Contractor shall defend, indemnify, and hold harmless the Bank from and
against all liabilities, claims, losses, costs, fines, expenses, penalties and
damages of any type (including reasonable attorneys’ fees and costs) arising out
of actions taken (or failed to be taken) by Contractor in its performance of the
Services that are determined by a court of competent jurisdiction to be grossly
negligent, intentionally reckless or with willful disregard to the consequences
of the Bank or other parties.

(b) The Bank shall promptly notify Contractor of any third party claim or
potential claim that could give rise to a claim for indemnification under this
Section 10. Contractor shall have the right to assume the defense of any such
third party claim with counsel of its choice reasonably satisfactory to the Bank
at any time within 15 days after the Bank has given Contractor notice of the
third party claim; provided, however, that the Bank may retain separate
co-counsel at its sole cost and expense, unless the Bank and Contractor have
reasonably concluded that there may be a conflict of interest between them in
the conduct of such defense, or the Contractor shall have failed to diligently
pursue such defense, in which case the reasonable fees and expenses of the
Bank’s counsel shall be paid by the Contractor. The Bank may participate in the
defense of any third party claim against it, and the Contractor shall not settle
any such claim in any manner that would impose any penalty or limitation on the
Bank, or could damage its reputation, without the Bank’s prior written consent.

(c) The indemnification obligations of the Contractor hereunder shall continue
in full force and effect in accordance with their terms upon termination of this
Agreement if the acts or omissions resulting in indemnification liability to the
Bank occurred during the Term in which this Agreement was in effect.

 

10. Indemnification of Contractor and Goldstein

(a) Indemnity. Subject to the provisions of Subsection (c) hereof, the Bank
shall defend, hold harmless and indemnify each of the Contractor and Goldstein
(hereinafter collectively referred to as “Indemnitee”) in any threatened,
pending or completed action, suit or proceeding, whether formal or informal and
whether civil, criminal, administrative, arbitrative or investigative (any of
the foregoing being a “Proceeding”), by reason of the fact that it or he is or
was (a) performing the usual and customary duties of chief financial officer of
the Bank, (b) serving at the request of the Bank as a director, officer,
partner,

 

4



--------------------------------------------------------------------------------

trustee, employee or agent of another foreign or domestic corporation,
partnership, joint venture, trust, employee benefit plan or other entity or as a
member of any committee or council, or (c) named in a report filed by the Bank
under the Securities Exchange Act of 1934, from and against all costs,
liabilities, obligations, expenses (including reasonable attorneys’ fees),
judgments, fines (including an excise tax assessed with respect to an employee
benefit plan) and amounts paid in settlement actually and reasonably incurred by
it or him in connection with such Proceeding, to the fullest extent permitted by
the laws of the State of Georgia and, to the extent not inconsistent therewith,
Federal laws (including without limitation the Federal Home Loan Bank Act), as
currently in effect or as they may hereafter be amended.

(b) Insurance Policies.

(i) In the reasonable business judgment of the Bank’s Board of Directors, the
Bank may purchase and maintain, for its own benefit and for the benefit of
Indemnitee, one or more valid, binding and enforceable policy or policies of
directors and officers insurance (“D&O Insurance”). It is the express intent of
the Bank that Goldstein be an “Executive” and thus an “Insured Person” for the
purpose of the D&O Insurance.

(ii) In the reasonable business judgment of the Board of Directors, but without
limiting the full discretion of the Board of Directors to create or not create a
fund or to otherwise secure or not secure the Bank’s indemnification obligations
under this Agreement, the Board of Directors may create a fund of any nature,
which may, but need not, be irrevocable or under the control of a trustee, or
otherwise secure or insure in any manner its obligations to indemnify and
advance expenses to the Indemnitee and to other officers and directors of the
Bank, whether arising under or pursuant to this Agreement or any similar
agreement or otherwise. The Indemnitee shall be an intended beneficiary of any
such fund or arrangement.

(c) Limitations on Indemnity

No indemnity pursuant to this Agreement shall be made by the Bank:

 

  (i) to the extent of any liability for which any Indemnittee is paid pursuant
to any D&O Insurance;

 

  (ii) if a final judgment or other final adjudication by a court having
jurisdiction in the matter shall determine that such indemnity is not lawful;

 

  (iii) in respect to remuneration paid to any Indemnitee, if a final judgment
or other final adjudication by a court having jurisdiction in the matter shall
determine that such remuneration was not lawful;

 

  (iv) for acts or omissions that involve fraud, intentional misconduct or a
knowing violation of law by any Indemnitee; or

 

  (v) for any conduct for which any Indemnitee is adjudged liable on the basis
that it or he improperly received a personal benefit.

 

5



--------------------------------------------------------------------------------

(d) Notification and Defense of Claim

 

  (i) Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim in respect thereto is to be made against
the Bank under this Agreement, notify the Bank of the commencement thereof. Such
notification shall include all documents and other information necessary for the
Bank to determine whether Indemnitee is entitled to indemnification and
reasonably available to Indemnitee. The failure so to notify the Bank will not
relieve the Bank from any liability except to the extent that the Bank is
prejudiced by such failure. With respect to any such Proceeding as to which
Indemnitee so notifies the Bank:

 

  (1) the Bank will be entitled to participate therein at its own expense; and

 

  (2) except as otherwise provided below, to the extent that it may wish, the
Bank may assume the defense thereof.

 

  (ii) After notice from the Bank to Indemnitee of its election to assume the
defense thereof, the Bank will not be liable to Indemnitee under this Agreement
or otherwise for any legal or other expenses subsequently incurred by Indemnitee
in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ counsel of his choosing in such Proceeding but the fees and expenses of
such counsel incurred after notice from the Bank of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (i) the employment
of counsel by Indemnitee has been authorized in writing by the Bank, (ii) the
Bank and Indemnitee shall have reasonably concluded that there may be a conflict
of interest between the Bank and Indemnitee in the conduct of the defense of
such Proceeding, or (iii) the Bank shall have failed or refused to employ
counsel to assume the defense of such Proceeding, or shall have failed to
diligently pursue such defense, in each of which cases the reasonable fees and
expenses of Indemnitee’s counsel shall be paid by the Bank.

 

  (iii) The Bank shall not be liable to Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding without its prior written consent.
The Bank, without Indemnitee’s prior written consent, shall not settle any such
Proceeding in any manner which would in any way impose any penalty or limitation
on Indemnitee, or if the terms of any such settlement, directly or indirectly,
could damage or affect the business or personal reputation of Indemnitee.
Neither the Bank nor Indemnitee will unreasonably withhold his or its consent to
any proposed settlement.

 

  (iv) If the Bank and Indemnitee employ the same legal counsel in connection
with a Proceeding and there develops a conflict of interest between the Bank and
Indemnitee in the conduct of the defense of such Proceeding, then Indemnitee
agrees to employ different counsel (the reasonable fees and expenses of which
shall be paid by the Bank) and to take all actions reasonably necessary to allow
the Bank to continue to employ the counsel employed by both the Bank and
Indemnitee prior to such conflict arising.

 

6



--------------------------------------------------------------------------------

(e) Prepayment of Expenses

Unless Indemnitee otherwise elects, reasonable fees and expenses incurred in
defending any Proceeding will be paid by the Bank in advance of the final
disposition of such Proceeding upon receipt of a written agreement from
Indemnitee in form and substance satisfactory to the Bank agreeing to repay any
advances if it shall be ultimately determined that it or he is not entitled to
be indemnified by the Bank under this Agreement.

(f) Determination of Entitlement to Indemnification

Following notification by Indemnitee to the Bank of the commencement of a
Proceeding pursuant to Subsection (d)(i) of this Agreement, unless ordered by a
court of competent jurisdiction, the determination of whether Indemnitee is
entitled to indemnification pursuant to this Agreement shall be made by the
following person or persons: (a) if there are two or more Disinterested
Directors (as defined below), then at the Bank’s option, and with notice to
Indemnitee of the method for determination chosen by the Bank, (i) by the Board
of Directors by a majority vote of all of the Disinterested Directors (a
majority of whom shall for such purpose constitute a quorum), (ii) by a majority
of the members of a committee of two or more Disinterested Directors appointed
by a vote described in the preceding clause (i), or (iii) by special legal
counsel selected in the manner described in the preceding clause (i); or (b) if
there are fewer than two Disinterested Directors, by special legal counsel
selected by the Board of Directors (in which selection directors who do not
qualify as Disinterested Directors may participate). “Disinterested Director”
means a member of the Board of Directors who both (i) is not a party to the
Proceeding giving rise to the indemnification claim and (ii) does not have a
familial, financial, professional or employment relationship with Indemnitee,
which relationship would, in the circumstances, reasonably be expected to exert
an influence on the judgment of such member of the Board of Directors when
voting on the decision being made.

(g) Continuation of Indemnity

The Bank’s indemnification obligations under this Agreement shall remain in
effect for the Term of this Agreement. All agreements and obligations of the
Bank and Indemnitee contained in this Agreement shall continue thereafter so
long as Indemnitee is or becomes subject to any Proceeding instituted with
regard to acts or omissions on the part of Indemnitee while performing the usual
and customary duties of chief financial officer of the Bank, or while serving at
the request of the Bank as a director, officer, partner, trustee, employee or
agent of another foreign or domestic corporation, partnership, joint venture,
trust, employee benefit plan or other entity or as a member of any committee or
council, if such acts or omissions occurred during the Term in which this
Agreement was in effect.

(h) Reliance

The Bank has entered into the indemnification obligations under this Agreement
in order to induce Indemnitee to perform the usual and customary duties of chief
financial officer of the Bank, and acknowledges that Indemnitee is relying upon
this Agreement with respect thereto.

 

7



--------------------------------------------------------------------------------

(i) Effect of Bylaw Amendment

Any amendment to or repeal of the bylaws of the Bank relating to indemnification
of officers and directors shall not affect in any way the Bank’s agreements and
obligations under this Agreement or alter the indemnification provided to
Indemnitee under this Agreement.

(j) Payments

Any payment required to be made pursuant to the indemnification provisions of
this Agreement shall be made as promptly as practicable after the obligation to
make the payment and the amount of the payment have been determined.

 

11. Assignment

No assignment by Contractor of this Agreement or any of its rights, duties or
obligations hereunder, shall be binding on the Bank without the Bank’s prior
written consent.

 

12. Entire Agreement

Other than the Non-Disclosure and Confidentiality Agreement (the
“Confidentiality Agreement”), dated as of April 11, 2007, between the Bank and
Contractor, this Agreement contains the entire agreement of the parties relating
to the provision of Services, and except for such Confidentiality Agreement, it
supersedes all prior agreements and understandings between the parties related
to this subject matter, including the Original Services Agreement and the
Indemnification Agreement.

 

13. No Alteration, Change or Amendment Without Signed Writing

This Agreement may not be altered, changed or amended except by a writing signed
by each of the parties hereto.

 

14. Waiver

The waiver by either party of a breach of any provision of this Agreement by the
other party shall not operate or be construed as a waiver by the waiving party
of any subsequent similar or other breach by the other party.

 

15. Governing Law

This Agreement shall be construed according to the laws of Georgia.

 

16. Jurisdiction and Venue

Any proceedings or actions commenced hereunder shall be brought exclusively in
any state or federal court within Fulton County, Georgia.

 

8



--------------------------------------------------------------------------------

17. Execution in Counterparts

This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be deemed to be an original and all of which together shall
constitute one and the same document.

 

18. Acknowledgement of Opportunity to Review and Rules of Construction

The parties acknowledge that they have had an opportunity to review each and
every provision contained in this Agreement and to submit the same to legal
counsel for review and comment. Based on the foregoing, the parties agree that
any rule of construction that a contract be construed against the drafter will
not be applied in the interpretation and construction of this Agreement.

 

19. Severability

The invalidity or unenforceability of any provisions of this Agreement, whether
in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provision of this Agreement. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.

 

20. Third Party Beneficiaries

Other than Goldstein, there are no third party beneficiaries of this Agreement,
and no party other than the Bank and Contractor shall have any legal rights
hereunder, except for Goldstein pursuant to the indemnification provisions
applicable to him.

 

21. Limitation of Liability

IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, EXEMPLARY, MULTIPLE, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND,
WHETHER BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE), WARRANTY, GUARANTEE,
PRODUCT LIABILITY OR STRICT LIABILITY OR ANY OTHER LEGAL OR EQUITABLE GROUNDS,
EVEN IF SUCH PARTY HAS BEEN ADVISED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES. IN NO EVENT WILL A PARTY BE LIABLE TO THE OTHER FOR ANY REPRESENTATION
OR WARRANTY MADE TO ANY THIRD PARTY BY THE OTHER PARTY.

 

9



--------------------------------------------------------------------------------

22. Notices

Any and all notices referred to herein shall be in writing and shall be deemed
to have been given when personally delivered or when mailed, registered or
certified mail, postage prepaid, to the following addresses:

To the Bank:

Attn: President and Chief Executive Officer

Federal Home Loan Bank of Atlanta

1475 Peachtree Street, NE

Atlanta, GA 30309

With a copy to:

Attn: General Counsel

Federal Home Loan Bank of Atlanta

1475 Peachtree Street, NE

Atlanta, GA 30309

To Contractor and Goldstein:

SJG Financial Consultants, LLC

1640 Misty Oaks Drive

Atlanta, Georgia 30350

[Signatures appear on following page.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

FEDERAL HOME LOAN BANK OF ATLANTA By:  

/s/ Richard A. Dorfman

  Richard A. Dorfman, President and Chief Executive Officer SJG FINANCIAL
CONSULTANTS, LLC By:  

/s/ Steven J. Goldstein

  Steven J. Goldstein, Manager

FOR PURPOSES OF SECTION 6(b) AND SECTION 10 ONLY:

 

/s/ Steven J. Goldstein

Steven J. Goldstein

 

11